     Case 17-11329      Doc 52    Filed 10/20/20 Entered 10/20/20 12:19:05        Desc Main
                                    Document     Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS

  In re:
  ROBERT R. MCNAMARA,                            Ch. 7
    Debtor                                       17-11329-MSH


                             Proceeding Memorandum and Order

MATTER:
Telephonic Hearing: #49 Expedited Motion of Bank of Canton for Entry of Order of Comfort
Determining that Relief from Stay is Inapplicable or Alternatively Granted for the Purpose of
Preserving the Statute of Limitations under MUFTA and Obtaining Injunctive Relief Against
Sparrell (M. Wirtz)
(Objections due 10/19/20, at 12:00 noon)

Decision set forth more fully as follows:
Telephonic hearing held. For the reasons set forth on the record, the motion is allowed in part.
Counsel to Bank of Canton shall file and serve a proposed form of order in ECF as a supplemental
document and submit a copy in Word format to msh@mab.uscourts.gov.

Dated: 10/20/2020                                By the Court,




                                                 Melvin S. Hoffman
                                                 United States Bankruptcy Judge
